19-1486-cr
United States v. Dumitru




                                    In the
             United States Court of Appeals
                           for the Second Circuit


                              AUGUST TERM 2019

                                 No. 19-1486-cr

                           UNITED STATES OF AMERICA,
                                    Appellee,

                                       v.

      ANDREEA DUMITRU, AKA ANDREEA DUMITRU PARCALABOIU,
                      Defendant-Appellant.



              On Appeal from the United States District Court
                  for the Southern District of New York



                             ARGUED: MAY 12, 2020
                            DECIDED: MARCH 22, 2021
Before: NEWMAN and CABRANES, Circuit Judges. 1




       Defendant-appellant Andreea Dumitru (“Dumitru”) appeals
from a judgment of the United States District Court for the Southern
District of New York (Lewis A. Kaplan, Judge) convicting her of asylum
fraud in violation of 18 U.S.C. § 1546(a), making false statements in
violation of 18 U.S.C. §§ 1001(a)(2) and (3), and aggravated identity
theft in violation of 18 U.S.C. § 1028A(a)(1). This case presents two
questions: (1) whether the evidence at trial was sufficient to sustain a
conviction for aggravated identity theft, even under the narrow view
of the aggravated identity theft statute promoted by Dumitru; and
(2) whether the District Court erred in applying a sentencing
enhancement for the involvement of 100 or more documents in the
relevant offense. We answer the first question in the affirmative and
the second question in the negative and AFFIRM the judgment of the
District Court.

       Judge Newman concurs in a separate opinion.



                              SUSAN C. WOLFE, Law Office of Susan C.
                              Wolfe, New York, NY (Diane M. Fischer,
                              Brooklyn, NY, on the brief), for Appellant.


       1 Judge Hall, originally assigned to the panel, was unavailable to participate
in the consideration of this matter and died on March 11, 2021. The two remaining
members of the panel, who are in agreement, have decided this case in accordance
with Second Circuit Internal Operating Procedure E(b). See 28 U.S.C. § 46(d); cf.
United States v. Desimone, 140 F.3d 457, 458 (2d Cir. 1998).




                                         2
                          ROBERT B. SOBELMAN (Nicholas W.
                          Chiuchiolo, Alison G. Moe, David
                          Abramowicz, Assistant United States
                          Attorneys on the brief), for Audrey Strauss,
                          United States Attorney, Southern District of
                          New York, New York, NY, for Appellee.


PER CURIAM:

      Appellant Andreea Dumitru (“Dumitru”) was convicted,

following a jury trial, of one count each of: asylum fraud in violation

of 18 U.S.C. § 1546(a), making false statements in violation of 18 U.S.C.

§§ 1001(a)(2) and (3), and aggravated identity theft in violation of 18

U.S.C. § 1028A(a)(1). Dumitru was then sentenced to a below-

guidelines aggregate term of imprisonment of 60 months, to be

followed by one year of supervised release. On appeal, she challenges

her conviction for aggravated identity theft and the application of a

sentencing enhancement. For the reasons stated herein, we AFFIRM

the judgment of the United States District Court for the Southern

District of New York (Lewis A. Kaplan, Judge).




                                   3
                             I.      BACKGROUND


      Dumitru owned and operated a law practice, Andreea Dumitru

& Associates, in Sunnyside, Queens. Over time, Dumitru’s practice

grew to include an increasing number of immigration cases, including

applications for asylum.


      Between 2012 and 2017, Dumitru submitted applications to the

United States Citizenship and Immigration Services (“USCIS”), an

agency of the United States Department of Homeland Security,

seeking asylum on behalf of her clients. To be eligible for asylum, an

individual must demonstrate that he was persecuted in, or has a well-

founded fear of persecution if he is returned to, his former country “on

account of race, religion, nationality, membership in a particular social

group, or political opinion.” 2 In order to apply for asylum, an

individual must submit Form I-589 to USCIS, which requires a




      2   8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(B)(i).




                                            4
detailed and specific account of the basis for the individual’s asylum

request. 3 The basis for seeking asylum is stated primarily in a narrative

section in which the applicant “is asked to explain in detail . . .

information about [his] experiences of past harm and fears for the

future.” 4 Form I-589 may be prepared by someone other than the

applicant if the preparer and the applicant both sign the application

under penalty of perjury.


      On September 13, 2018, the Government filed a superseding

indictment charging Dumitru with: (1) committing asylum fraud by

submitting asylum applications on behalf of clients in which she

knowingly made false statements and representations, in violation of

18 U.S.C. § 1546(a) and 18 U.S.C. § 2; (2) knowingly and willfully

making false statements and representations to federal agencies in the

course of representing her asylum clients, in violation of 18 U.S.C.



      3   8 C.F.R. § 208.3(a).
      4   Supp. App’x at 4.




                                    5
§§ 1001(a)(2)-(3) and 18 U.S.C. § 2; and (3) committing aggravated

identity theft by using identifying information of asylum applicants

during and in relation to the first two charged crimes, in violation of

18 U.S.C. § 1028A(a)(1).


      At a jury trial, one of Dumitru’s former employees, Alexandra

Miron (“Miron”), estimated that in 2015, 2016, and 2017, Dumitru filed

“anywhere from [fifty] to a hundred” asylum applications per year. 5

In general, these asylum claims were based on the persecution of

members of the Roma ethnic group in Romania. Miron testified that in

some applications made on behalf of Dumitru’s asylum clients,

Dumitru directed her staff to recycle narrative sections used in prior

clients’ applications and to prepare and submit accompanying

affidavits using information pulled from prior clients’ applications.

The applications using recycled narratives therefore did not include a




      5   App’x at 39.




                                  6
basis for asylum that was individual or specific to the particular

applicant. Miron testified that she filled out “probably over a

hundred” such applications at Dumitru’s direction. 6 Additionally, a

government investigator testified that he had reviewed 105

applications and found that 100 of the applications contained one or

more of five “nearly identical” narratives of past persecution,

categorized as: (1) broken school supplies; (2) bitten in police custody;

(3) personally stopped by police; (4) beaten in factory; and (5) beaten

outside bar in Bucharest. 7 At trial, the Government introduced two

summary charts, admitted into evidence, detailing the prevalence of

these five categories of narratives found in the applications.


      Although the applications did not accurately convey the

experiences of her clients, Dumitru, as preparer, attested that the

applications were accurate based on her knowledge of the applicant’s



      6   App’x at 44.
      7   App’x at 55–62, 83.




                                   7
specific circumstances by signing her name under penalty of perjury

or allowing her staff to sign her name. At Dumitru’s direction, staff

members also signed and notarized affidavits and applications on

behalf of clients in the space designated for the client’s signature, often

without sending the application to the client for review before signing.

Multiple former clients of Dumitru also testified at trial that they had

not reviewed the applications submitted on their behalf prior to filing,

that they did not sign the application or give anyone else permission

to sign it for them, and that the applications contained inaccurate

information. Two of Dumitru’s clients testified that they were not

Roma. A third, who identified as a member of the Roma ethnic group,

testified that he had never discussed persecution he experienced in

Romania with Dumitru or authorized her to apply for asylum on his

behalf.


      Miron testified that, once the asylum applications were

completed, Dumitru would personally deliver them to an immigration




                                    8
judge in Manhattan, often before a client had an opportunity to review

the application. The filing of false asylum applications has serious

collateral consequences—if an immigration judge finds that an

application was deliberately fabricated, the applicant may be

permanently barred from receiving any relief under the Immigration

and Nationality Act.


      At the close of the Government’s case, Dumitru moved for a

judgment of acquittal pursuant to Federal Rule of Criminal Procedure

29 on the grounds that there was insufficient evidence that she used

her clients’ identification without lawful authority and thus

committed aggravated identity theft. The District Court denied the

motion.


      Dumitru subsequently sought a jury instruction for aggravated

identity theft specifying that the Government had to prove, inter alia,

that the defendant knew that the individual whose means of

identification were improperly used did not consent to the use. The




                                  9
District Court rejected this instruction and instead told the jury that, to

find Dumitru guilty on the aggravated identity theft charge, the

Government must prove that: (1) Dumitru knowingly used,

transferred, or possessed another individual’s means of identification

(which could include a signature); (2) Dumitru did so during and in

relation to one of the other crimes charged; and (3) Dumitru did so

without lawful authority (which could include using a means of

identification obtained with consent but for an unlawful purpose). The

jury convicted Dumitru of all three charged counts.


      Prior to sentencing, Dumitru challenged the guidelines

calculations made by the United States Probation Office (“Probation”),

arguing that the calculation accounted for sentencing enhancements

for which there was insufficient evidence. Specifically, Dumitru

argued that there was insufficient evidence presented at trial to

demonstrate, by a preponderance of the evidence, that the crimes

involved 100 or more fraudulent documents. Therefore, Dumitru




                                    10
argued, a nine-level enhancement was not warranted, nor was

Dumitru responsible for “otherwise extensive” criminal activity. 8 The

District Court rejected Dumitru’s challenges and sentenced her to

below-guidelines concurrent terms of 36 months on the first two

counts and a mandatory consecutive term of 24 months for the

aggravated identity theft conviction, for a total term of imprisonment

of 60 months.


      This appeal followed.



                             II.   DISCUSSION

      On appeal, Dumitru contends, as before the District Court, that

her conduct was legally insufficient to support a conviction for

aggravated identity theft and that there was insufficient evidence to

show that a nine-level enhancement for 100 or more fraudulent

documents was warranted. She argues for the first time on appeal that



      8   App’x at 187–95.




                                    11
the District Court should not have applied a nine-level enhancement

to her Guidelines base offense level because a relevant application note

precludes such an enhancement where, as here, a defendant is

convicted of aggravated identity theft.


                     a. Aggravated Identity Theft Conviction


      We review a challenge to the sufficiency of the evidence

supporting a criminal conviction de novo. 9 If the evidence, “viewed in

its totality and in the light most favorable to the Government, would

permit any rational jury to find the essential elements of the crime

beyond a reasonable doubt,” we must affirm the conviction. 10


      The aggravated identity theft statute states, “Whoever, during

and in relation to any [enumerated] felony violation . . . knowingly

transfers, possesses, or uses, without lawful authority, a means of



      9   See United States v. Geibel, 369 F.3d 682, 689 (2d Cir. 2004).
      10   Id.




                                           12
identification of another person shall . . . be sentenced to a term of

imprisonment of 2 years” in addition to the punishment for the

underlying felony. 11 A “means of identification” is defined broadly to

include names. 12 Dumitru principally argues that her conduct, while

fraudulent, does not fall under the “theft” proscribed by the statute

because her use of clients’ identifying information was merely

incidental to the fraud. Because she “did not steal [another person’s

means of identification] or attempt to pass herself off as someone else”

in completing and submitting her clients’ fraudulent asylum

applications, Dumitru argues that she did not “use” their identifying




      11   18 U.S.C. § 1028A(a)(1).
      12   Id. § 1028(d)(7).




                                      13
information in a manner that the aggravated identity theft statute

contemplates or criminalizes. 13


        The aggravated identity theft statute is susceptible to multiple

reasonable readings, causing uncertainty over the precise conduct this

statute covers. Our sister circuits have interpreted the statute to avoid

potentially overbroad reach. The Sixth Circuit, for example, has

acknowledged the ambiguity of the statutory language “uses,” but

declined to read the statute so broadly that it would cover the mere

listing of an individual’s identifying information in a false writing. 14

That circuit held that neither a false attestation that a named individual

gave the defendant permission to do something, nor the listing of

another’s identifying information in government reimbursement




        13   Appellant Br. 19.
        14See, e.g., United States v. Miller, 734 F.3d 530, 540–42 (6th Cir. 2013); United
States v. Medlock, 792 F.3d 700, 705–07 (6th Cir. 2015).




                                           14
forms containing false information, is sufficient to constitute a “use”

of a means of identification prohibited by the statute. 15


      The First Circuit similarly held that there was insufficient

evidence that a defendant “used” a means of identification where he

issued prescriptions using a fraudulently obtained medical license to

named patients. 16 In so doing, the First Circuit “read the term ‘use’ to

require that the defendant attempt to pass him or herself off as another




      15   Miller, 734 F.3d at 540–42.
      16   United States v. Berroa, 856 F.3d 141, 155–57 (1st Cir. 2017).




                                           15
person or purport to take some other action on another person’s

behalf.” 17


       Also ambiguous is the reach of the statutory language “without

lawful authority.” 18 Dumitru argues that it is necessary to show that

there is “another person” who has been victimized in order to prove

that she acted “without lawful authority,” and that this showing

requires that the other person did not consent to the use of his

identifying information. 19 In support, Dumitru points to a minority

view articulated by the Seventh Circuit in United States v. Spears, which




       17 Id. at 156; see also United States v. Hong, 938 F.3d 1040, 1051 (9th Cir. 2019)
(declining to find that the owner of massage and acupuncture clinics “use[d]” a
means of identification where, in order to fraudulently qualify for Medicare
reimbursement, he merely misrepresented the nature of treatments that patients
received and did not “purport to take some other action on another person’s
behalf”); cf. Miller, 734 F.3d at 541 (distinguishing a defendant’s listing identifying
information of another from acting on that individual’s behalf in analyzing whether
that defendant committed aggravated identity theft).
       18But see United States v. Abdelshafi, 592 F.3d 602, 608 (4th Cir. 2010) (“[T]he
aggravated-identity-theft statute’s use of the phrase ‘without lawful authority’ is
‘broad and unambiguous.’” (citation omitted)).
       19   Appellant Br. 25-27.




                                           16
held that the term “another person” in § 1028A “refer[s] to a person

who did not consent to the use of the ‘means of identification.’” 20 She

independently asserts that “without lawful authority” must mean

“without consent,” because defining the term to mean “us[ing]” a

means of identification “unlawfully or to commit a crime” would

render the term meaningless in light of the mandate that aggravated

identity theft occur in the context of an enumerated felony. Though

this argument may have some intuitive appeal, it has been rejected by

other circuits. 21


       We have not had occasion to determine the precise bounds of

the aggravated identity theft statute, and we need not do so here


       20   729 F.3d 753, 758 (7th Cir. 2013).
       21 See, e.g., Abdelshafi, 592 F.3d at 609 (“The statute prohibits an individual’s
knowing use of another person’s identifying information without a form of
authorization recognized by law.”); United States v. Ozuna-Cabrera, 663 F.3d 496, 498
(1st Cir. 2011) (rejecting argument that “without lawful authority” requires “that
the means of identification be stolen, or otherwise taken without permission of the
owner”); United States v. Lumbard, 706 F.3d 716, 725 (6th Cir. 2013) (“Accordingly,
we conclude that the phrase ‘without lawful authority’ in § 1028A . . . includes
cases where the defendant obtained the permission of the person whose




                                            17
because Dumitru’s actions would fall within those bounds even under

a narrow view of the proscribed conduct. First, because Dumitru

directed her staff to sign clients’ names and used these forged

signatures to falsely represent to authorities that her clients caused the

relevant applications to be signed, she “purport[ed] to take some . . .

action on another person’s behalf,” and thus used her clients’

identifying information in a way prohibited by the statute. 22 Second,

because there was ample testimony that clients did not give Dumitru

their consent to file asylum applications on their behalf or direct her

staff to sign their names, her conduct would be prohibited even if we



information the defendant misused.”); United States v. Reynolds, 710 F.3d 434, 436
(D.C. Cir. 2013) (“[U]se without lawful authority easily encompasses situations in
which a defendant gains access to identity information legitimately but then uses it
illegitimately—in excess of the authority granted.” (internal quotation marks and
alterations omitted)); United States v. Osuna-Alvarez, 788 F.3d 1183, 1185 (9th Cir.
2015) (“This language clearly and unambiguously encompasses situations like the
present, where an individual grants the defendant permission to possess his or her
means of identification, but the defendant then proceeds to use the identification
unlawfully.”); United States v. Mahmood, 820 F.3d 177, 188 (5th Cir. 2016) (“[We] hold
that § 1028A does not require actual theft or misappropriation of a person’s means
of identification.”).
       22   Berroa, 856 F.3d at 156.




                                         18
read the statute to require a showing that an individual did not consent

to the use of his information. And we cannot agree that Dumitru’s use

of clients’ identifying information—signatures forged at her direction

attesting to the truth of the contents of immigration documents—was

sufficiently “incidental” to Dumitru’s criminal conduct as to render it

outside the scope of the statute. Dumitru’s sufficiency-of-the-evidence

arguments as to her aggravated identity theft conviction therefore fail,

and we affirm her conviction on the grounds that there was sufficient

evidence to show that she had “used” a means of identification

“without lawful authority.”


                 b. Nine-Level 100 Document Enhancement


       Dumitru’s argument that the District Court erred in applying an

enhancement to her base offense level for filing at least 100 fraudulent

applications is essentially a claim of procedural error. 23 Dumitru


       23 See United States v. Cavera, 550 F.3d 180, 190 (2d Cir. 2008) (en banc) (“A
district court commits procedural error where it . . . makes a mistake in its




                                         19
contends that the enhancement was erroneously applied for two

reasons: (1) the interaction between two guidelines provisions renders

the enhancement inapplicable; and (2) even if the enhancement could

properly be applied, there was insufficient evidence to support its use.

Our need to consider the second issue depends on our disposition of

the first, and so we address each argument in turn.


       The District Court adopted the Probation Department’s

guidelines calculation, which included a nine-level enhancement

pursuant to U.S.S.G. § 2L2.1(b)(2)(C) because the asylum fraud offense

involved at least 100 documents. This resulted in a Guidelines range

of 63 to 78 months’ imprisonment, to be followed by the mandatory

and consecutive term of 24 months’ imprisonment, pursuant to

U.S.S.G. § 2B1.6 and 18 U.S.C. § 1028A, for Dumitru’s aggravated




Guidelines calculation . . . or rests its sentence on a clearly erroneous finding of
fact.”).




                                        20
identity theft conviction. Application Note 2 to § 2B1.6 reads, in

relevant part:


          Inapplicability of Chapter Two Enhancement. If a
          sentence under this guideline is imposed in
          conjunction with a sentence for an underlying offense,
          do not apply any specific offense characteristic for the
          transfer, possession, or use of a means of identification
          when determining the sentence for the underlying
          offense. A sentence under this guideline accounts for
          this factor for the underlying offense of conviction,
          including any such enhancement that would apply
          based on conduct for which the defendant is
          accountable under § 1B1.3 (Relevant Conduct).



      On appeal, Dumitru contends that this commentary prohibits

the application of the § 2L2.1(b)(2) enhancement because that

enhancement is a “specific offense characteristic for the transfer,

possession, or use of a means of identification” in that it, too, penalizes

Dumitru for improperly using her clients’ means of identification




                                    21
during her commission of asylum fraud. 24 Because Dumitru did not

advance this argument below, we review for plain error. 25


       We may, in our discretion, correct an error not raised at trial

where “(1) there is an error; (2) the error is clear or obvious, rather than

subject to reasonable dispute; (3) the error affected the appellant’s

substantial rights, which in the ordinary case means it affected the

outcome of the district court proceedings; and (4) the error seriously

affects the fairness, integrity or public reputation of judicial

proceedings.” 26


       We would agree that the District Court erred in applying the

§ 2L2.1(b)(2) enhancement if it imposed the enhancement because of

Dumitru’s “transfer, possession, or use of a means of identification.”27


       24   U.S.S.G. § 2B1.6, n.2.
       25   United States v. Villafuerte, 502 F.3d 204, 207–08 (2d Cir. 2007).
       26United States v. Marcus, 560 U.S. 258, 262 (2010) (internal quotation marks
and alterations omitted).
       27   U.S.S.G. § 2B1.6, n.2.




                                             22
The cases Dumitru cites in support of her position all share this

common thread: in each case where an enhancement was held to have

been improperly applied, the basis for it was the exact same conduct

that formed the basis of the aggravated identity theft conviction. 28 But

that is not the case here.


       While Dumitru may have used her clients’ means of

identification “during and in relation to” her commission of asylum

fraud, it was not a necessary element of that crime. The statute

Dumitru was charged with violating in Count 3 proscribes



       28  See, e.g., United States v. Charles, 757 F.3d 1222, 1226–27 (11th Cir. 2014)
(holding that enhancement for an offense involving the trafficking of an
“unauthorized access device” was prohibited by § 2B1.6 because trafficking
requires a transfer and an access device constitutes a “means of identification”);
United States v. Ferdinand, 517 F. App’x 651, 653 (11th Cir. 2013) (unpublished)
(concluding that it was error to apply an enhancement for ‘the unauthorized
transfer or use of any means of identification unlawfully to produce or obtain any
other means of identification’ in light of § 2B1.6 Application Note 2); United States
v. Giannone, 360 F. App’x 473, 477–78 (4th Cir. 2010) (unpublished) (holding that §
2B1.6 precludes application of enhancement for “the trafficking of an unauthorized
access device”); United States v. Doss, 741 F.3d 763, 767 (7th Cir. 2013) (same); United
States v. Xiao Yong Zheng, 762 F.3d 605, 608-09 (7th Cir. 2014) (holding that district
court erred in applying enhancement for the fraudulent use of a foreign passport,
which constitutes a “means of identification”).




                                          23
“knowingly subscrib[ing] as true[] any false statement with respect to

a material fact in any application, affidavit, or other document

required by the immigration laws or regulations prescribed

thereunder, or knowingly present[ing] any such application, affidavit,

or other document which contains any such false statement.” 29 In

addition to misappropriating her clients’ identifying information by

directing her staff to forge their signatures and then using those

signatures in submissions to the Government, Dumitru signed, under

penalty of perjury, and presented asylum applications that she knew

to contain false information. An enhancement aimed at holding

Dumitru responsible for the breadth of the latter conduct is not an

enhancement “for the transfer, possession, or use of a means of

identification” and is not rendered inapplicable simply because

Dumitru also misused her clients’ means of identification in the

process. We cannot say it was error, much less plain error, for the



      29   18 U.S.C. § 1546(a).




                                  24
District Court to apply the § 2L2.1(b)(2) enhancement to Dumitru’s

base offense level.


      Dumitru next contends that, even if Application Note 2 to

§ 2B1.6 does not bar application of the § 2L2.1(b)(2) enhancement, the

District Court erred in applying that enhancement because it was

unsupported by the record evidence. “The facts justifying a sentence

imposed under the Guidelines need be proved only by a

preponderance of the evidence,” and we review the District Court’s

“findings of fact for clear error.” 30 We will find clear error only where

we as “the reviewing court on the entire evidence [are] left with the




      30   United States v. Escalera, 957 F.3d 122, 138–39 (2d Cir. 2020).




                                           25
definite and firm conviction that a mistake has been committed.”31

Dumitru cannot meet this burden.


       At trial, a government investigator testified that, of 105 asylum

applications submitted by Dumitru that he reviewed, 100 contained

identical or nearly identical narrative statements. Miron, Dumitru’s

former employee, estimated that she alone prepared “over a hundred”

asylum applications using recycled, non-specific narratives. 32 Miron

further testified that there were other staff members who performed

similar tasks to her and that Dumitru filed “anywhere from [fifty] to a

hundred” asylum cases per year in 2015, 2016, and 2017. 33 Even

considering Dumitru’s attempts to cast doubt on the record evidence

as inconclusive as to whether the number of documents involved

actually passed the 100 document threshold, we hold that the trial


        Anderson v. City of Bessemer, 470 U.S. 564, 573 (1985) (internal quotation
       31

marks omitted).
       32   App’x at 44, 46.
       33   App’x at 36, 39.




                                       26
record reveals sufficient evidence from which the District Court could

find, by a preponderance of the evidence, that Dumitru’s asylum fraud

involved the requisite 100 or more documents. Dumitru’s sufficiency-

of-the-evidence argument therefore fails.


                         III. CONCLUSION

      To summarize, we hold as follows:


              (1) the evidence at trial was sufficient to sustain a

                 conviction for aggravated identity theft, even under

                 the narrow view of the aggravated identity theft

                 statute promoted by Dumitru; and


              (2) the district court did not err in applying a sentencing

                 enhancement for the involvement of 100 or more

                 documents in the relevant offense.


      For the foregoing reasons, we AFFIRM the District Court’s May

8, 2019 judgment of conviction.




                                  27
JON O. NEWMAN, Circuit Judge, concurring:

       Prosecutors have extremely broad power to decide which criminal statutes

to charge a defendant with violating. That awesome power is only slightly limited.

The prosecutor must have probable cause to believe that the defendant has

violated the statutes selected,1 and should have a good faith belief that sufficient

evidence of each statutory violation exists to permit a jury to find guilt beyond a

reasonable doubt.2 The double jeopardy clause of the Constitution assures that a

prosecutor may not charge a defendant under a statute that has the same elements

as another statute under which the defendant has been convicted, acquitted, or

been in jeopardy of being convicted. See Blockburger v. United States, 284 U.S. 299,

303-04 (1932). And in drafting an indictment that a grand jury will be asked to

return, a prosecutor must not charge two statutory violations in the same

(duplicitous) count, see Fed. R. Crim. P. 8(a); United States v. Sturdivant, 244 F.3d




       1 See United States v. Lovasco, 431 U.S. 783, 791 (1977) (“[I]t is unprofessional conduct for a
prosecutor to recommend an indictment on less than probable cause.”); American Bar
Association, Criminal Justice Standards for the Prosecution Function, Standard 3-4.3(a) (4th ed.
2017) (“A prosecutor should seek or file criminal charges only if the prosecutor reasonably
believes that the charges are supported by probable cause.”).
       2 Id. (“A prosecutor should seek or file criminal charges only if the prosecutor reasonably

believes . . . that admissible evidence will be sufficient to support conviction beyond a reasonable
doubt.”).

                                                  1
71, 75 (2d Cir. 2001), nor split one statutory violation into two (multiplicitous)

counts, see United States v. Jones, 482 F.3d 60, 72 (2d Cir. 2006).

       Beyond these limitations, however, every prosecutor is properly expected

to use judgment in deciding whether to charge all the statutory violations that

conceivably could be charged. 3 At least five considerations should be borne in

mind in exercising that judgment. I list the risks of including similar, but

technically distinct, counts in the order in which such risks might arise:

       (1) The risk of erroneous language in a jury charge as to a particular count,

possibly precipitating a needless reversal and retrial;

       (2) The risk of jury confusion;

       (3) The risk that jurors considering a close case that has divided them on an

initial vote will reach a compromise of unanimity by acquitting on one count and

convicting on another count;

       (4) The risk that, upon conviction on multiple counts, a judge will impose

an unduly harsh sentence by running prison terms consecutively; 4


       3 Id. (“A prosecutor should seek or file criminal charges only if the prosecutor reasonably
believes . . . that the decision to charge is in the interests of justice.”).
       4 See, e.g., United States v. Golomb, 754 F.2d 86, 91 (2d Cir. 1985) (remanding for explanation

why sentences on eleven counts of property offenses were imposed to run consecutively on a first
offender for a total sentence of twenty-six years). Under the Sentencing Guidelines applicable to
federal court sentences imposed after October 1987, this risk has been largely minimized. See
United States Sentencing Guidelines § 5G1.2(c) (“If the sentence imposed on the count carrying

                                                  2
       (5) The risk of subjecting a convicted defendant to harsher conditions of

confinement based on the number of counts of conviction.

       The pending appeal strikes me as an example of a prosecutor’s decision to

charge multiple counts that approaches, if not exceeds, the limits of fairness.

However, because the prosecutor’s selection of statutory violations to be charged

in this case encounters no legal obstacle that a court is entitled to invoke, I concur

in the Court’s opinion and judgment, but write separately to express views on the

questionable fairness 5 of the multiple counts in this case, views developed in many

years as a prosecutor, trial judge, and appellate judge.

       My first concern focuses on the inclusion of Count 2, charging a violation of

18 U.S.C. § 1001, in addition to Count 1, charging a violation of 18 U.S.C. § 1546(a).

Congress enacted section 1546(a) to punish those who, like the Appellant, falsified

documents concerning immigrations laws, in this case, applications for asylum.

This statute precisely applies to the conduct of the Appellant, who prepared and

submitted a large number of false asylum applications. Congress enacted section


the highest statutory maximum is adequate to achieve the total punishment [prescribed by the
Guidelines], then the sentences on all counts shall run concurrently, except to the extent otherwise
required by law.”).
        5 See Jon O. Newman, Rethinking Fairness: Perspectives on the Litigation Process, 94 Yale L.J.

1643 (1985) (Cardozo Lecture) (reprinted in The Record of the New York City Bar Ass'n, Jan./Feb.
1985, at 12).


                                                  3
1001 to punish those who “make[] any materially false . . . statement” “in any

matter within the jurisdiction of the executive, legislative, or judicial branch of the

Government of the United States.” This statute broadly applies to the conduct of

the Appellant in preparing and submitting the false asylum applications. The

question is: Was it fair to charge a violation of section 1001 in addition to charging

a violation of section 1546(a)?6




       6  The addition of the section 1001 count appears to have caused the Appellant no adverse
consequence thus far because the charge on these counts encountered no objection, the jury
convicted on both counts, and concurrent sentences were imposed on Counts 1 and 2. Whether
there will be any adverse consequence relating to the conditions of confinement seems unlikely,
and, in any event, the Appellant raises no issue on appeal concerning any arguable multiplicity
arising from Counts 1 and 2.
        In the District Court, a multiplicity objection was raised and rejected by Judge Kaplan on
the ground that, under the law of this Circuit, a motion to dismiss a count as multiplicitous “is
premature in light of United States v. Josephberg, 459 F.3d 350, 355 (2d Cir. 2006).” Josephberg,
considering a multiplicity argument based on the Double Jeopardy Clause’s prohibition of
multiple punishments for the same offense, ruled that a multiplicity objection raised “prior to
trial was at best premature” because the jury might convict on no more than one of the counts
claimed to be multiplicitous, and, if the jury convicts on more than one of such counts, judgment
should be entered on only one such count. Id. That explanation gave no consideration to the
concerns I have identified above.
        Judge Kaplan also expressed “some skepticism” on the merits of the multiplicity
objection, noting “that conviction under 18 U.S.C. § 1001, the basis for Count Two, requires proof
that the statements and representations have been made not only knowingly, but also willfully,
whereas 18 U.S.C. § 1546 (a), the basis for Count One, does not require proof of willfulness.”
United States v. Dumitru, No. 1-18-cr-00243-LAK, Dkt. No. 19 (S.D.N.Y. June 26, 2018) (“Dist. Ct.
case”). Because no multiplicity claim is raised on appeal, I express no opinion on Judge Kaplan’s
dictum about the elements required for conviction under both statutes.


                                                4
       Six months after filing the indictment containing Counts 1 and 2, the

Government filed a new indictment adding Count 3, 7 captioned “Aggravated

Identity Theft,” which charged that the Appellant “did transfer, possess, and use,

without lawful authority, a means of identification of another person, during and

in relation to a felony . . . to wit, DUMITRU used and transferred the names, dates

of birth, alien registration numbers and government passport numbers of

applicants for asylum during and in relation to the asylum fraud and false

statement violations charged in Counts One and Two of this Indictment” in

violation of 18 U.S.C. § 1028A(a)(1). Having charged the Appellant with preparing

false asylum applications in Count 2, the Government charged in Count 3 that the

Appellant had used and transferred the asylum applicants’ identifying

information in preparing the same applications. And, with one possible

exception,8 all of these applicants wanted the Appellant to file asylum applications

on their behalf.




       7 The first indictment was filed Mar. 27, 2018, see Dist. Ct. case, Dkt. No. 1; the superseding
indictment was filed Sept. 13, 2018, see id. Dkt. No. 27.
       8 One trial witness, Suedin Chiciu, testified that he thought that the Appellant was only

going to represent him in the Immigration Court. Sp. App’x at 36-37. The jury charge did not
require the jury to credit this testimony in order to convict on Count 3.

                                                  5
      Why did the Government add Count 3? The answer is not difficult to

discover. Although Counts 1 and 2 each subjected the Appellant to a maximum

prison term of five years, Count 3 subjected her to a mandatory consecutive prison

term of two years. 18 U.S.C. § 1028A(a)(1). The Government wanted those

additional two years of punishment. As it turned out, Judge Kaplan’s aggregate

sentence of five years could have been achieved by imposing concurrent five-year

sentences on Counts 1 and 2 in the absence of Count 3. He reached the same result

by imposing concurrent three-year sentences on Counts 1 and 2 and the

mandatory consecutive two-year sentence on Count 3.

      Now that the Government has obtained the aggregate five-year sentence on

this first offender who has not committed a crime of violence, it finds itself obliged

to prepare a 37-page brief resisting the Appellant’s claim on appeal that the facts

of her case do not establish a violation of the statute titled “Aggravated identify

theft.” Clearly, the Appellant did not steal anyone’s identity,9 nor did she try to

pass herself off as some other person seeking a benefit. No Government official

thought that the Appellant was using a client’s name to obtain asylum for herself.




      9   I acknowledge that the title of a statute does not necessarily limit its coverage.

                                                  6
What Dumitru did was file false asylum applications, the precise conduct made

unlawful by the statute alleged to have been violated in Count 1.

      Nevertheless, as persuasively explained in the Court’s per curiam opinion,

the substantial weight of relevant authority from other circuits supports a rejection

of the Appellant’s claim that her conduct, including forging the names of her

clients to the false asylum applications, violated subsection 1028A(a)(1). If those

courts, and now ours, have misinterpreted the aggravated identity theft statute,

correction is available from Congress.

      Atty. Andreea Dumitru prepared and submitted false asylum applications

for a large number of her clients. For that unlawful conduct the Government

charged her with violating three different statutes. The three-count indictment was

lawful. The question remains: Was it fair?




                                         7